Citation Nr: 1734622	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, in partial remission, to include as due to PTSD.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection to a seizure disorder, to include as due to PTSD and Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for a seizure disorder was initially denied in an unappealed February 1981 rating decision.

In May 2017, the Veteran testified before the undersigned during a Board hearing held by videoconference.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

PTSD and Seizure Disorder

During the Board hearing, the Veteran indicated he is receiving regular treatment for PTSD and seizure disorder at Johnson City VA Medical Center (VAMC) at Mountain Home, Tennessee.  He also stated that he received treatment from Dr. A in Greenberg, in 1971 for alcoholism due to traumatic experiences in service.  

The Veteran appeared for a VA examination for PTSD in September 2011.  The examiner diagnosed Axis I alcohol dependence.  No PTSD or seizure disorder was diagnosed.  The examiner stated that the alcohol dependence is at least as likely as not caused by military service.  

During the Board hearing, the Veteran testified that during service he feared for his life, causing the PTSD.  He testified he first experienced seizures in 1970.  He stated that he believes his seizures are due to PTSD and/or Agent Orange.  He has indicated that he believes he has been diagnosed with PTSD and a seizure disorder and has been treated for these conditions at VA.  

Further, an October 2012 VA treatment note reflects a positive PTSD screen.

Record requests are needed to associate any outstanding records with the claims file, to the full extent possible.  Then, a VA examination is warranted to examine the Veteran and determine if he has a diagnosis of PTSD and/or a seizure disorder etiologically linked to service.  In particular, the examiner should address whether the alcohol dependence is a symptom or secondary to an acquired psychiatric disorder and/or seizure disorder linked to service.

Alcohol Dependence

Alcoholism, as a primary disorder, is not a disability for which service connection may be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  During the Board hearing, the Veteran indicated that he believes the alcohol dependence may be a result of his PTSD.  He stated that he began drinking due to the traumatic experiences he endured during service.  As service connection for PTSD is on appeal and remanded, service connection for alcohol dependence is deferred pending the resolution of the appeal for PTSD service connection.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran that are relevant to his claims.  All records/responses must be associated with the electronic claims file.  

In particular, obtain and associate with the claims file all outstanding medical records from the Johnson City VAMC at Mountain Home, Tennessee from June 2014 to present and private treatment records from Dr. A in Greenberg, from around 1971 to present.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder to include PTSD and any disorder causing seizures.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all diagnosed (1) acquired psychiatric disorders to include PTSD and (2) any disorder causing seizures based on examination of the Veteran and review of all lay and medical evidence of record. 

(b)  Please state whether it is at least as likely as not (probability of 50 percent or more) that the diagnosed acquired psychiatric disorders and/or disorder causing seizures were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service.  

(c)  Please also determine whether alcohol dependence is caused or aggravated by an acquired psychiatric disorder and/or seizure disorder which is attributed to service.  

(d)  Please state whether it is at least as likely as not (probability of 50 percent or more) that a diagnosed disorder causing seizures was caused or aggravated by PTSD which is attributed to service and/or Agent Orange.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims on appeal.  If the Veteran's claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




